Citation Nr: 1824602	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO. 14-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to January 1968.

The Veteran testified before the RO's Decision Review Officer (DRO) in July 2014. A transcript of that hearing is of record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The appeal of entitlement to a TDIU has been considered with respect to VA's duties to notify and assist. Given the favorable outcome adjudicated herein (grant of entitlement to a TDIU), no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. TDIU

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities. See 38 C.F.R. § 4.16(a) (2017). Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more. Id.

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner. The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant. See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

The Board shall consider the nature of the employment and the reason for any termination. 38 C.F.R. § 4.16(a). The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran meets the minimum disability rating percentage threshold for consideration of schedular TDIU. 38 C.F.R. § 4.16(a).

The Veteran contends that he is unable to secure or follow gainful employment due to his service-connected post-traumatic stress disorder (PTSD) with major depressive disorder (MDD), for which he is currently evaluated to have a 70 percent rating; and adenocarcinoma of the lung, status post lobectomy (claimed with chronic obstructive pulmonary disease and lung condition), for which he is currently evaluated to have a 30 percent rating. The combined evaluation of the Veteran's service-connected disabilities is 90 percent, and is based on his service-connected PTSD with MDD; adenocarcinoma of the lung, status post lobectomy (claimed with chronic obstructive pulmonary disease and lung condition); gunshot wound, MG II, right (major), with residual scars; median neuropathy, right upper extremity (major) associated with gunshot wound, MG II, right (major), with residual scars; chronic rotator cuff tendonitis, right, with limitation of motion (major) associated with gunshot wound, MG II, right (major), with residual scars; plasmodium malaria, tinnitus, and left ear hearing loss disabilities.

In the Veteran's completed formal application for TDIU submitted in August 2014, he indicated he became too disabled to work in September 2009 due to multiple service-connected disabilities. The Veteran had previously submitted a formal application for TDIU in July 2012 with substantially the same information.

At the outset, after affording him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities prevent him from securing or following gainful employment. In determining whether the Veteran is capable of obtaining and maintaining gainful employment due to his service-connected disabilities, the Board must consider the Veteran's work history, education, and any special training.

The Veteran's record indicates that he completed high school and approximately two years of technical school to become a machinist. Prior to his last date of work, he worked at the same company as a machinist for approximately nine years.

Numerous VA medical professionals have discussed the impact of the Veteran's service-connected disabilities on his ability to work.

A June 2012 statement from a VA vocational rehabilitation counselor stated that due to the effects of the Veteran's service-connected and non-service-connected conditions, it was not feasible for the Veteran to achieve a vocational goal for the foreseeable future and accordingly could not benefit from VA vocational rehabilitation services. The counselor noted that the non-service-connected disabilities that contributed were mood disorder, hypertension, and tinnitus. The Veteran has since been service-connected for tinnitus, and the Board finds that mood disorder is contemplated by the Veteran's service-connected PTSD with MDD. The counselor also submitted a VA Form 28-1902b stating that the Veteran suffered a serious employment handicap for numerous reasons, including the number of disabling conditions, current neuropsychiatric conditions, severity of disabling conditions, and lack of education or training for suitable employment. The counselor provided an additional statement, saying that the Veteran "has not been able to actively seek a position that would be suitable [...] due to the extent of his disabilities. He is not currently able to obtain and maintain a job. He has lost jobs due to his disabilities. [...] Therefore, base[d] upon his medical evidence and his own admission, I have found [the Veteran] unsuitable and infeasible for a vocational goal."

A September 2013 statement from a VA medical professional stated that the Veteran's PTSD affects him in all areas of life.

VA examination reports from September 2013 for the Veteran's shoulder, peripheral neuropathy, malaria residuals, and lung disability indicate that these disabilities prevent the Veteran from performing heavy physical work, but do not prevent the Veteran from performing sedentary work.

In a June 2014 VA examination held in connection with PTSD, the examiner indicated that the Veteran suffers from occupational and social impairment with deficiencies in most areas, including work, school, family, judgement, thinking and/or mood. The examiner added that both occupation and social impairment are impacted by both PTSD and MDD. Contrarily, in a June 2014 VA examination held in connection with the Veteran's respiratory condition, the examiner stated that the Veteran's respiratory condition does not impact the Veteran's ability to work.

The Veteran has submitted numerous statements, indicating that his service-connected PTSD with MDD and lung cancer disabilities have interfered with his ability to work. The Veteran has repeatedly stated that he left his last job due to his lung cancer disability, including at his DRO hearing in July 2014 and during several VA examinations and treatments. The Veteran also contends that conflicts with co-workers resulting from his service-connected PTSD contributed to him leaving his job.

The Board has considered the opinions of the medical professionals; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").

Upon review of all lay and medical evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the Veteran's level of disability, given his education, training, and experience, would render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities. Van Hoose, 4 Vet. App. at 363. While the Board has considered the September 2013 VA examiner's determinations that the Veteran is able to work in a sedentary work environment, and the June 2014 VA examiner's opinion that the Veteran's respiratory condition does not impact his ability to work, and other competent and probative evidence, including the June 2012 rehabilitation counselor's report, shows that his service-connected disabilities prevent such employment. Moreover, the Veteran's technical training to become a machinist and his history of working almost entirely as a machinist indicates that he would not be able to find substantially gainful employment in another profession or a sedentary employment field. Based on the combined effects of these service-connected disabilities, as well as the Veteran's work history and education level, entitlement to a TDIU is warranted.

Given these reasons, and after affording the Veteran the benefit of the doubt, entitlement to a TDIU rating is warranted; thus, the claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a TDIU rating is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


